UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08025 Global Income Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 1/1/10 - 12/31/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Shareholders. ANNUAL REPORT December 31, 2010 Ticker: GIFD 11 Hanover Square New York, NY 10005 www.globalincomefund.net COUNTRY ALLOCATION* PORTFOLIO ANALYSIS* Currency Allocation Bond Ratings AAA 3% U.S. Dollars** 83% AA 4% Euros 9% A 10% Australian Dollars 7% BBB 4% Canadian Dollars 1% <BBB 1% 100% Non-bond investments 78% 100% * Country allocation and portfolio analysis use approximate percentages of net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. Ratings are not a guarantee of credit quality and may change. U.S. allocation may include closed end funds that may invest in foreign securities. ** May include allocation to closed end funds that may invest in securities denominated in foreign currencies. GLOBAL INCOME FUND Ticker Symbol: GIFD 11 Hanover Square, New York, NY 10005 www.globalincomefund.net January 25, 2011 Dear Shareholders: It is a pleasure to submit this 2010 Annual Report for Global Income Fund and to welcome our new shareholders who find the Fund's quality approach attractive.The Fund’s primary and fundamental objective is to provide a high level of income, with a secondary, non-fundamental investment objective of capital appreciation. The Fund currently pursues its investment objectives by investing primarily in closed end funds that invest significantly in income producing securities and a global portfolio of investment grade fixed income securities. In the 2010 year, the Fund enjoyed a strong total return based on net asset value of 19.60%, and an even greater total return based on market value of 21.07%, reflecting a reduced market price discount to net asset value. Recently, the Fund's net asset value per share was $5.04 and its share closing market price was $4.12. While investment return and value will vary and shares of the Fund may subsequently be worth more or less than their original cost, this represents an opportunity for investors to purchase the Fund's shares at a discount to their underlying net asset value. Distribution Policy Under the current managed distribution policy, distributions of approximately 5% of the Fund's net asset value per share on an annual basis are paid primarily from net investment income and any net realized capital gains, withthe balance representing return of capital. The estimated components of each quarterly distribution that includes a potential return of capital are provided to shareholders of record in a notice accompanying the distributions. In 2010, the Fund paid distributions from net investment income totaling $.22 per share, 100% from netinvestmentincome. The managed distribution policy is subject to review and may be canceled at any time by the Board of Directors and the amount of the distribution may vary depending on the Fund's net asset value per share at the time of declaration. For those shareholders currently receiving the Fund's quarterly dividends in cash but are interested in adding to their account through the Fund's Dividend Reinvestment Plan, we encourage you to review the Plan set forth later in this document and contact the Fund’s Transfer Agent, who will be pleased to assist you, with no obligation on your part. Global Report and Outlook U.S. economic activity has been increasing at a moderate rate, according to a recent report of the U.S. Federal Reserve Open Market Committee (FOMC). Specifically, the pace of consumer spending picked up in the fourth quarter, exports rose, and the recovery in some business spending appeared to be continuing. In contrast, the FOMC sees residential and nonresidential construction activity as still “depressed.” Encouragingly, manufacturing production has shown recent gains, nonfarm businesses continued to add workers, while inflation expectations and trends are viewed by the FOMC as relatively benign. Unemployment levels, however, remain high. In 2010 China, with the world’s second largest economy, after the United States, is estimated to have had GDP growth of around 10% and appears set to enjoy another year of strong growth in 2011. Yet, China also has problems with rising inflation and is suspected to be suffering from widespread non-performing debt at local levels. Meanwhile, Japan also showed healthy, if not as dramatic, economic recovery, with 2010 GDP growth estimated at approximately 3%. Europe appears to be recovering slowly, although painfully. According to Eurostat, the European Union's statistics agency, the 16 country euro area is estimated to have had relatively weak, although improving, 1.7% GDP growth in 2010. But, annual inflation rose to 2.2% in December 2010, while the unemployment rate stood at 10.1% in the preceding month. Giving cause for some optimism, however, in November 2010 compared with October 2010, industrial new orders were up by 2.1% in the euro area. Allocation Strategy Given this comparatively benign economic environment, the Fund's strategy in 2010 included investing an increased percentage of its assets in closed end funds that invest significantly in income producing securities, while reducing its allocation to a global portfolio of investment grade fixed income securities denominated in major world currencies and issued by organizations across many countries. At year end, holdings of closed end funds and closed end fund business development companies comprised approximately 76% of the Fund's investments.In its global portfolio of fixed income securities, the Fund held securities of sovereign nations, corporations, and other organizations based in the Netherlands, Austria, Mexico, Australia, Cyprus, South Korea, Canada, and the United States. Approximately 98% of the Fund's bond investments are considered investment grade by actual or deemed rating.Of the Fund's net assets, approximately 83% were denominated in U.S. dollars, 9% in euros, 7% in Australian dollars, and 1% in Canadian dollars, although it should be noted that some of the closed end funds owned by Global Income Fund may invest in securities denominated in foreign currencies. The outlook, according to the International Monetary Fund (IMF), is for global output to expand by about 4.5% in 2011. Interestingly, the IMF believes that the advanced economies' growth will slow to 2.5% from 3.0% last year, while emerging markets may see 6.5% growth, down from 7.1% in 2010. In view of these possible trends, we expect that a quality, globally approach with allocations to emerging markets may provide satisfactory results. Quality and Flexibility Our review of the markets indicates that the Fund has benefitted from its quality and flexible portfolio strategy by holding closed end funds that invest significantly in income producing securities, as well as income producing investments in multiple currencies. We note, however, that a sound investment strategy for investors seeking income should consider other types of asset classes when appropriate in view of, and proportional to, the perceived and acceptable risks. As always, we are grateful to the Fund's long standing shareholders for their continuing support. Sincerely, Thomas B. Winmill President 2 SCHEDULE OF PORTFOLIO INVESTMENTS – DECEMBER 31, 2010 Shares Cost Value CLOSED END FUNDS (62.21%) United States AllianceBernstein Income Fund, Inc $ $ Alpine Global Premier Properties Fund BlackRock Credit Allocation Income Trust I, Inc BlackRock Credit Allocation Income Trust III, Inc BlackRock Income Trust, Inc Calamos Strategic Total Return Fund Cohen & Steers Dividend Majors Fund, Inc Cohen & Steers Infrastructure Fund, Inc Cohen & Steers Quality Income Realty Fund, Inc DCA Total Return Fund First Trust Strategic High Income Fund III Gabelli Dividend & Income Trust (a) Helios Advantage Income Fund, Inc John Hancock Bank and Thrift Opportunity Fund Lazard World Dividend & Income Fund, Inc LMP Capital & Income Fund Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Macquarie Global Infrastructure Total Return Fund Inc NFJ Dividend, Interest & Premium Strategy Fund Nuveen Diversified Dividend and Income Fund RMR Real Estate Fund RiverSource LaSalle International Real Estate Fund Inc Western Asset Global Corporate Defined Opportunity Fund Inc Total closed end funds Principal Amount (b) DEBT SECURITIES (21.96%) Australia (2.77%) A$500,000 Telstra Corp. Ltd., 6.25% Senior Notes, due 4/15/15 A$500,000 Telstra Corp. Ltd., 7.25% Senior Notes, due 11/15/12 (a) Austria (3.62%) €1,000,000 Republic of Austria, 5.25% Euro Medium Term Notes, due 1/04/11 (a) Canada (5.18%) C$500,000 Molson Coors Capital Finance, 5.00% Guaranteed Notes, due 9/22/15 (a) A$1,350,000 Province of Ontario, 5.50% Euro Medium Term Notes, due 7/13/12 (a) Cyprus (1.77%) €500,000 Republic of Cyprus, 4.375% Euro Medium Term Notes, due 7/15/14 See notes to financial statements. 3 SCHEDULE OF PORTFOLIO INVESTMENTS – DECEMBER 31, 2010 Principal Amount (b) Cost Value DEBT SECURITIES (continued) Mexico (3.00%) United Mexican States, 5.625% Notes, due 1/15/17 (a) $ $ Netherlands (3.72%) €1,000,000 ING Bank N.V., 5.50% Euro Medium Term Notes, due 1/04/12 South Korea (1.46%) Korea Development Bank, 5.75% Notes, due 9/10/13 (a) United States (0.44%) CIT RV Trust 1998-A B 6.29% Subordinated Bonds, due 1/15/17 (a) Total debt securities CLOSED END FUND BUSINESS DEVELOPMENT Shares COMPANIES (14.03%) United States Kohlberg Capital Corp MCG Capital Corp MVC Capital, Inc NGP Capital Resources Co Saratoga Investment Corp Total closed end fund business development companies PREFERRED STOCKS (1.98%) United States BAC Capital Trust II, 7.00% Corporate-Backed Trust Certificates, 8.20% (Motorola) Total preferred stocks See notes to financial statements. 4 SCHEDULE OF PORTFOLIO INVESTMENTS – DECEMBER 31, 2010 Shares Cost Value MONEY MARKET FUND (less than 0.01%) United States 10 SSgA Money Market Fund, 7 day annualized yield 0.01% $
